EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-4, 12.
This application is in condition for allowance except for the presence of claims 1-4, 12 directed to an invention non-elected without traverse.  Accordingly, claims 1-4, 12 have been cancelled.
REASONS FOR ALLOWANCE
Claims 5, 7-8, 10, 13 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, injecting a lanthanide rare earth element-containing compound, a first alkylating agent, a second alkylating agent, a halide and a conjugated diene-based monomer into a hydrocarbon-based solvent one by one in order.
Claims 7-8, 10, 13 depend from claim 5 and therefore contain the limitations of claim 5.
The present claims are allowable over the closest prior art, namely Luo (US 2009/0171046).
Luo teaches a process for preparing a polydiene using a lanthanide based system (abstract) and provides an example using a preformed catalyst of 1.44 ml of 0.054 M NdV (0.07776 mmol) (a lanthanide containing compound), 5.20 ml of 1.5 M methylaluminoxane (a first alkylating agent) (7.8 mmol), 3.12 ml of 1 M diisobutylalumnium hydride (a second alkylating agent) (3.12 mmol), 1.56 ml of 0.2 M diethylaluminum chloride (a halogen) (0.312 mmol), and 6.5 g of 20.6 wt% butadiene (¶111) (24.7 mmol). The ratio of lanthanide to first alkylating agent to second alkylating agent to halide to monomer is 0.07776 mmol : 7.8 mmol : 0.312 mmol : 0.312 mmol : 24.7 mmol which when normalized to 1 equivalent of lanthanide is 1 : 100 : 40 : 4 : 31.7.
Luo teaches adding the ‘second alkylating agent’ and the monomer together before addition to the catalyst composition. This falls outside the scope of the claims as these components are not added ‘one by one’. Additionally, Luo provides comparative examples where components are added one by one, and thus teaches away from the claimed limitation.
Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764